IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38685

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 375
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
HANS MICHAEL HOLSOPPLE,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and concurrent life sentences, with minimum periods of
       confinement of twenty years, for first degree kidnapping and rape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Hans Michael Holsopple pled guilty to first degree kidnapping, Idaho Code §§ 18-4501,
18-4502, 18-204, 19-304, and rape, Idaho Code §§ 18-6101, 19-304.              The district court
sentenced Holsopple to concurrent life terms, with twenty years determinate, for each count.
Holsopple appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Holsopple’s judgment of conviction and sentences are affirmed




                                                   2